 

--------------------------------------------------------------------------------

Exhibit 99.1
 
 
Logo [logo.jpg]
 
FOR IMMEDIATE
RELEASE                                                                                                             
February 6, 2012
 
Intelimax Receives CNSX Listing Approval and Listing Date
 
Vancouver, BC, Canada, 6th February 2012 – Intelimax Media Inc. (“Intelimax“ or
the “Company”) (OTCQB:IXMD) is pleased to announce that it’s common shares will
be listed on the Canadian National Stock Exchange (CNSX) under the symbol “IMD”
effective February 7, 2012.
 
Glenn Little, President and CEO said; “We are very excited to be listed on the
CNSX as we believe that it will gain Intelimax exposure to the Canadian
brokerage community, private investors and their ability to invest through
RRSP’s and TFSA’s in Canada.”
 
About Intelimax Media Inc.
 
Intelimax Media Inc. (www.intelimax.com) is an Internet media services company
focusing on online games, social media networking and web content.  Using its’
proprietary Social Media Platform, Intelimax offers subscription based gaming on
its website, (http://www.gamboozle.com).
 


Investor Relations:
 
Phone: 1-866-742-0121   Email: IR@Intelimax.com
 


For and on behalf of the board of Intelimax Media Inc.,
 
Glenn Little, President & CEO
 


Forward Looking Statements:
 
Except for historical information contained herein, the matters set forth above
may be forward-looking statements that involve certain risks and uncertainties
that could cause actual results to differ from those in the forward-looking
statements. Words such as "anticipate," "believe," "estimate," "expect,"
"intend" and similar expressions, as they relate to Intelimax or its management,
identify forward-looking statements, and include, without limitation, statements
relating to the ability of Intelimax to increase its exposure to the Canadian
brokerage community, private investors and their ability to invest through
RRSP’s and TFSA’s in Canada. Such forward-looking statements are based on the
current beliefs of management, as well as assumptions made by and information
currently available to management. Actual results could differ materially from
those contemplated by the forward-looking statements as a result of certain
factors such as the level of business and consumer spending, the amount of sales
of Intelimax’s products, the competitive environment within the industry, the
ability of Intelimax to continue to expand its operations, the level of costs
incurred in connection with Intelimax's expansion efforts, economic conditions
in the industry and the financial strength of Intelimax's customers and
suppliers. Intelimax does not undertake any obligation to update such
forward-looking statements. Investors are also directed to consider all other
risks and uncertainties.
 




Neither the CNSX Exchange nor its regulations services accepts responsibility
for the adequacy or accuracy of this release.
 
 
 
Intelimax Media Inc  Limited Harbour Centre ■ PO Box 12022 ■ #2320 - 555 West
Hastings St. ■
Vancouver, B.C. ■ V6B 4N4 Phone: 604.742.1111 ■ Fax: 604.909.5169
www.intelimax.com
 